Miller, J.:
This is a street opening proceeding taken pursuant to section 970 'et seg. of the Greater New York charter (Laws of 1897, chap. 378, as amd. by Laws of. 1901, chap. 466' and subsequent amendments). Commissioners of estimate and assessment were duly appointed in January^ 1900, and upon being so authorized by a majority vote of the members of the board of estimate and apportionment they made and filed a preliminary abstract or report of their estimate of damages to property owners which was confirmed by an order of the court in November, 1902. By this report the appellant was awarded damages or compensation for that portion of its property acquired by the city for the proposed widening of the street in question. A plan and profile showing the proposed widening, extending and grading was filed in the respective offices as required by the charter (§§ 436, 437) in July, 1899, prior to the appointment of commissioners. In October, 1903, after the confirmation of the preliminary report aforesaid, this map or plan was changed by the filing of a new plan showing a proposed change of grade of five feet. The commissioners are still in office not having completed their report in respect to assessments for benefits, but they have declined to hear the claim of the appellant for injury or damage to its' property not taken for the proposed widening occurring by reason of said change in the plan in respect to grade; and the respondent insists upon this appeal that the *135preliminary report as to damages, having been made and confirmed, has become a judgment and that the commissioners have become funoti officio so far as the determination of any question relating to damages, and, second, that in any event they should not now be required to consider the question of damages occurring by reason of change of plan-since the making of the preliminary report, for the reason that that will necessitate a revision of all their work in respect to the assessments for benefits, as any additional awards for damages will necessarily have to be included in said assessments, but that the petitioner should he left to the remedy provided by section 951 of the charter.
It is undoubtedly true that the preliminary report when confirmed becomes a judgment of the court, and, unless reversed, modified or vacated, in respect to all matters determined by it is final and conclusive, and in respect to such matters the commissioners are without further power, but the court has control of its own judgments and in .a proper case can vacate or modify them. It was held in Matter of Opening of One Hundred and Eighty-first Street (12 N. Y. Supp. 345) that an order confirming the report of commissioners of estimate and assessment could be modified by requiring the commissioners to include in their report a parcel omitted by mistake. Section 980 of the charter specifies the matters to be determined by the commissioners; they are to “ ascertain and estimate the compensation ” which ought to be made to the owners for the lands, etc., required for the improvement, also to estimate and assess “ the value of the benefit and advantage of such improvement to the respective owners,” etc., also if they “ shall judge that any intended regulation will injure any building or buildings not required to be taken for the purpose of opening, extending, enlarging, straightening, altering or improving such street,” etc., they shall “ make, together with the other estimates and assessments required by law to be made by them, a just and equitable estimate and assessment of the loss and damage,” and include the same in their report and in the assessment for benefit. Section 979 provides that they may obtain from the city of New York “a profile or plan, if they shall deem the same useful, showing the intended regulation of the street, or part of a street, with regard to the opening of which they have been appointed, as to the elevation *136or depression thereof, after the same shall be opened, extended, enlarged, straightened, altered or otherwise improved, as the ease may be.” The last two sections have been respectively amended by chapter 299 and chapter 581 of the Laws of 1905 since the preliminary report of the commissioners has been confirmed, but no substantial change has been made in the.excerpts which I have made therefrom.
It is clear that the proposed change of grade is an incident to the widening of the street for which this proceeding -was instituted. By section 974 the court'is given power in such manner as it may direct “ to amend any petition, pleading, proceeding or order, or to supply any defect therein, arising in the course of any special proceeding,” of this nature. If it should now be discovered that the preliminary report already confirmed had omitted parcels necessary to be included, it could scarcely be urged that the court could not amend the, proceedings by directing a supplemental report so as to include such parcels. The report already confirmed will not be affected by requiring the commissioners to determine and report damages to accrue by reason of the change-in the proposed regulation of the street made subsequent to the confirmation of such report, nor is there any force in the suggestion that the petitioner, should be remitted to the remedy afforded by section 951, which is a part of title 2 of chapter 17, and relates wholly to assessments for local improvements other than those confirmed by,a court of record. If this proceeding related merely to a change of grade, damages therefor would have to be determined in the manner provided by said title 2 by the board of assessors, who are required to determine the damage and assess it upon the property benefited as a part of the expenses of such grading, and their proceeding is subject to review by the board of revision of assessments. • While it is not necessary now to determine the question, it may be doubted whether the board of assessors have the power to determine such damage and assess it upon the property benefited where the change of grade is a mere incident to the widening of a street, which is provided for by title 4 of said chapter, pursuant to which the damages must be determined and the assessment made by commissioners appointed by the court whose report must he confirmed by the court. There can be no good reason why there should be two sepa*137rate proceedings where one will suffice. Such damage is to be included in the assessment- upon the property benefited, and it would seem that the commissioners before whom the matt,er is now pending and who have been considering it for upwards of four years could more expeditiously and correctly determine the damage and make an assessment therefor than can the board of assessors who would have to take the matter up de novo. The fact that the commissioners have heard the evidence relating to benefits to result from the proposed improvement should enable them the more readily to assess whatever additional damage they may find the property owners may suffer by reason of the change in plan. In view of the fact that the commissioners in the proceeding now pending are required by section 980 of the charter to make “ a just and equitable estimate and assessment of the loss and damage which will accrue by and in consequence of such intended regulation,” we are of the opinion that all questions respecting damages and assessments should be determined in this proceeding irrespective of the question Whether the board of assessors in some subsequent proceeding might have the power to determine the damage occurring by reason of the change of grade.'
The order should, therefore, be reversed and the commissioners should be directed to make a just and equitable estimate and assessment of the loss and damage which will accrue by and in consequence of the change of grade made by the map or plan filed October 6, 1903, and to include the same in their final report,' or in a supplemental preliminary report and in the assessment for benefit.
Hirschberg, P. J., Bartlett and Woodward, JJ., concurred; Hooker, J., not voting.
Order reversed, with ten dollars costs and disbursements and motion granted, with costs.